DETAILED ACTION
This office action is in response to the preliminary amendment dated January 7, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-25 are canceled.
	Claims 26-45 are newly added.
	Therefore, claims 26-45 are currently pending.

Claim Objections
Claims 29, 32, 37, and 41 are objected to because of the following informalities:  
	Claims 29, 32, 37, and 41 recite the acronym ECG without defining the term in the claims.  Appropriate correction is required.

Applicant is advised that should claim 36 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (Najarian; US PG Pub #2012/0123232) in view of Heilman et al. (Heilman; US PG Pub #2003/0158593) and Hulings et al. (Hulings; US Patent #6,065,154).
As to claim 26, Najarian teaches a wearable device for instructing proper electrode positioning, comprising: 
a garment (Paragraph [0103]) comprising 
	a belt configured to secure the garment about a subject (Paragraph [0248]); 
a therapy electrode having a conductive surface (Paragraph [0165]); 
a monitor configured to audibly, visually or haptically notify the subject of improper positioning of the therapy electrode (Paragraph [0167]); and 
a control unit comprising at least one processor (Paragraphs [0109], [0167], and [0273]) configured to 
	determine whether the conductive surface of the therapy electrode is properly positioned on the subject to apply therapy to the subject, 
	cause, responsive to determining that the conductive surface of the therapy electrode is not properly positioned on the subject so as to apply the therapy to the subject, the monitor to notify the subject of improper positioning of the therapy electrode, and 
	cause the monitor to instruct the subject to at least one of tighten the garment or reposition the therapy electrode so that the conductive surface of the therapy electrode is positioned to apply the therapy to the subject (Paragraph [0167] teaches monitoring the signal to noise ratio to determine if an electrode should be repositioned and if the ratio exceeds a threshold, providing a signal to the wearer to try a new contact position for the electrodes).  
Najarian does not explicitly teach a wearable defibrillator, the belt securing the garment about a torso of the subject, a therapy electrode pocket, a conductive mesh included in at least one side of the therapy electrode pocket, at least one fastener configured to secure an opening of the therapy electrode pocket, the therapy electrode configured to be disposed within the therapy electrode pocket, wherein the conductive mesh of the garment is configured to facilitate an electrical connection between the therapy electrode and the subject's skin.
In the field of support garments for electrodes, Heilman teaches a wearable defibrillator (Paragraph [0010]), the belt securing the garment about a torso of the subject (Paragraph [0023]), a therapy electrode pocket, a conductive mesh included in at least one side of the therapy electrode pocket (Paragraph [0024]), the therapy electrode configured to be disposed within the therapy electrode pocket, wherein the conductive mesh of the garment is configured to facilitate an electrical connection between the therapy electrode and the subject's skin (Paragraph [0024]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the structural limitations of Heilman because these physical characteristics of the garment maintain operability of the electrodes while providing a more comfortable interface with the patient’s skin (Paragraph [0010]).
Najarian in view of Heilman does not render obvious at least one fastener configured to secure an opening of the therapy electrode pocket.
In the field of support garments for a patient, Hulings teaches at least one fastener configured to secure an opening of the therapy electrode pocket (Column 4, Lines 14-16; Column 6, Lines 32-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Najarian in view of Heilman with the teaching of Hulings because the cited portions of Hulings recognize the assembly and disassembly of the garment for operation such that the fasteners maintain position of the electrodes during wear which yields the predictable result of increasing the reliability of operation of the electrodes.
As to claim 27, depending from the wearable defibrillator of claim 26, Najarian does not explicitly teach wherein the pocket comprises a first lateral side proximate to the subject and a second lateral side distal to the subject, and wherein the first lateral side of the pocket includes the conductive mesh.  
In the field of support garments for electrodes, Heilman teaches wherein the pocket comprises a first lateral side proximate to the subject and a second lateral side distal to the subject, and wherein the first lateral side of the pocket includes the conductive mesh (Paragraph [0024]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Heilman because providing a pocket yields the predictable result of maintaining the electrode in the garment for proper monitoring ability.
As to claim 28, depending from the wearable defibrillator of claim 27, Najarian does not explicitly teach wherein the fastener comprises at least one button, snap, or zipper.  
In the field of support garments for a patient, Hulings teaches wherein the fastener comprises at least one button, snap, or zipper (Column 4, Lines 14-16; Column 6, Lines 32-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Najarian in view of Heilman with the teaching of Hulings because the cited portions of Hulings recognize the assembly and disassembly of the garment for operation such that the fasteners maintain position of the electrodes during wear which yields the predictable result of increasing the reliability of operation of the electrodes.
As to claim 29, depending from the wearable defibrillator of claim 28, Najarian teaches at least one ECG sensing electrode configured to sense ECG activity of the subject's heart (Paragraphs [0023] and [0158]).  
As to claim 30, depending from the wearable defibrillator of claim 29, Najarian teaches wherein the at least one ECG sensing electrode includes a plurality of ECG sensing electrodes (Paragraphs [0023] and [0158]).  
As to claim 31, depending from the wearable defibrillator of claim 26, Najarian does not explicitly teach wherein the fastener comprises at least one button, snap, or zipper. 
In the field of support garments for a patient, Hulings teaches wherein the fastener comprises at least one button, snap, or zipper (Column 4, Lines 14-16; Column 6, Lines 32-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Najarian in view of Heilman with the teaching of Hulings because the cited portions of Hulings recognize the assembly and disassembly of the garment for operation such that the fasteners maintain position of the electrodes during wear which yields the predictable result of increasing the reliability of operation of the electrodes.
 As to claim 32, depending from the wearable defibrillator of claim 26, Najarian teaches at least one ECG sensing electrode configured to sense ECG activity of the subject's heart (Paragraphs [0023] and [0158]).  
As to claim 33, depending from the wearable defibrillator of claim 32, Najarian teaches wherein the at least one ECG sensing electrode includes a plurality of ECG sensing electrodes (Paragraphs [0023] and [0158]).  
As to claim 34, depending from the wearable defibrillator of claim 26, Najarian teaches wherein the monitor is further configured to audibly, visually, or haptically notify the subject of proper positioning of the therapy electrode (Paragraph [0167]).  
As to claim 35, depending from the wearable defibrillator of claim 26, Najarian does not explicitly teach wherein the pocket comprises one of a pouch, a sleeve, a slit, or a flap.  
In the field of support garments for electrodes, Heilman teaches wherein the pocket comprises one of a pouch, a sleeve, a slit, or a flap (Figures 2a and 2b). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Heilman because providing a pocket yields the predictable result of maintaining the electrode in the garment for proper monitoring ability.
As to claim 36, depending from the wearable defibrillator of claim 26, Najarian teaches wherein the monitor comprises an interface having at least one button or touch screen for user input (Paragraph [0268]).  
As to claim 37, depending from the wearable defibrillator of claim 26, Najarian teaches wherein the at least one processor is further configured to monitor for an arrhythmia condition based on sensed ECG activity of the subject's heart (Paragraphs [0119] and [0221]).  
As to claim 39, depending from the wearable defibrillator of claim 26, Najarian teaches wherein the monitor comprises an interface having at least one button or touch screen for user input (Paragraph [0268]).  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (Najarian; US PG Pub #2012/0123232) in view of Heilman et al. (Heilman; US PG Pub #2003/0158593) and Hulings et al. (Hulings; US Patent #6,065,154) as applied to claim 37 above, and further in view of Torgerson et al. (Torgerson; US PG Pub #2007/0255347).
As to claim 38, depending from the wearable defibrillator of claim 37, Najarian does not explicitly teach wherein the monitor is further configured to cause a warning that a therapy will be applied to the subject on detecting the arrhythmia condition.
In the field of delivering electrical stimulation, Torgerson teaches wherein the monitor is further configured to cause a warning that a therapy will be applied to the subject on detecting the arrhythmia condition (Paragraph [0006]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Torgerson because this yields the predictable result of improving a user’s experience by providing warning of upcoming treatment.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (Najarian; US PG Pub #2012/0123232) in view of Heilman et al. (Heilman; US PG Pub #2003/0158593) and Hulings et al. (Hulings; US Patent #6,065,154) as applied to claim 26 above, and further in view of Paul et al. (Paul; US PG Pub #2009/0082831).
As to claim 40, depending from the wearable defibrillator of claim 26, Najarian does not explicitly teach wherein the at least one processor is further configured to cause the therapy to not be applied to the subject if the subject provides the user input.  
In the field of patient therapy systems, Paul teaches wherein the at least one processor is further configured to cause the therapy to not be applied to the subject if the subject provides the user input (Paragraph [0053]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Paul because stopping therapy in response to a user input is part of the system of Paul which maximizes the effectiveness of therapy and comfort to the user (Paragraph [0003]).

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (Najarian; US PG Pub #2012/0123232) in view of Heilman et al. (Heilman; US PG Pub #2003/0158593) and Hulings et al. (Hulings; US Patent #6,065,154) as applied to claim 26 above, and further in view of Didon (US PG Pub #2010/0234908).
As to claim 41, depending from the wearable defibrillator of claim 26, Najarian does not explicitly teach further comprising a plurality of ECG sensing electrodes permanently integrated into the garment, the plurality of ECG sensing electrodes configured to sense ECG activity of the subject's heart.  
In the field of defibrillators, Didon teaches a plurality of ECG sensing electrodes permanently integrated into the garment, the plurality of ECG sensing electrodes configured to sense ECG activity of the subject's heart (Paragraph [0019]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Didon because Didon recognizes various configurations such that permanently integrating electrodes or using removable electrodes is a simple substitution of the other known techniques for using electrodes to sense ECG signals.
As to claim 42, depending from the wearable defibrillator of claim 41, Najarian teaches wherein the at least one processor is further configured to monitor for an arrhythmia condition based on the sensed ECG activity of the subject's heart (Paragraphs [0119] and [0221]).  

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (Najarian; US PG Pub #2012/0123232) in view of Heilman et al. (Heilman; US PG Pub #2003/0158593), Hulings et al. (Hulings; US Patent #6,065,154), and Didon (US PG Pub #2010/0234908) as applied to claim 42 above, and further in view of Torgerson et al. (Torgerson; US PG Pub #2007/0255347).
As to claim 43, depending from the wearable defibrillator of claim 42, Najarian does not explicitly teach wherein the monitor is further configured to cause a warning that a therapy will be applied to the subject on detecting the arrhythmia condition.  
In the field of delivering electrical stimulation, Torgerson teaches wherein the monitor is further configured to cause a warning that a therapy will be applied to the subject on detecting the arrhythmia condition (Paragraph [0006]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Torgerson because this yields the predictable result of improving a user’s experience by providing warning of upcoming treatment.
As to claim 44, depending from the wearable defibrillator of claim 43, Najarian teaches wherein the monitor comprises an interface having at least one button or touch screen for user input (Paragraph [0268]).   

Claim 45 rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (Najarian; US PG Pub #2012/0123232) in view of Heilman et al. (Heilman; US PG Pub #2003/0158593), Hulings et al. (Hulings; US Patent #6,065,154), Didon (US PG Pub #2010/0234908), and Torgerson et al. (Torgerson; US PG Pub #2007/0255347) as applied to claim 44 above, and further in view of Paul et al. (Paul; US PG Pub #2009/0082831).
As to claim 45, depending from the wearable defibrillator of claim 44, Najarian does not explicitly teach wherein the at least one processor is further configured to cause the therapy to not be applied to the subject if the subject provides the user input.
In the field of patient therapy systems, Paul teaches wherein the at least one processor is further configured to cause the therapy to not be applied to the subject if the subject provides the user input (Paragraph [0053]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Najarian with the teaching of Paul because stopping therapy in response to a user input is part of the system of Paul which maximizes the effectiveness of therapy and comfort to the user (Paragraph [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Schmidt et al. (US PG Pub #2008/0200792)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688